United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 20-1493                                                       September Term, 2021
                                                                  FILED ON: AUGUST 2, 2022
DTE ELECTRIC COMPANY, ET AL.,
                  PETITIONERS

v.

FEDERAL ENERGY REGULATORY COMMISSION,
                  RESPONDENT

AMEREN ILLINOIS COMPANY, AMEREN ILLINOIS, ET AL.,
                   INTERVENORS


                               On Petition for Review of Orders of the
                               Federal Energy Regulatory Commission



        Before: TATEL, * KATSAS, and JACKSON, † Circuit Judges.

                                           JUDGMENT

        This case was considered on the record from the Federal Energy Regulatory Commission
and on the briefs and oral argument of the parties. The Court has accorded the issues full
consideration and has determined that they do not warrant a published opinion. See Fed. R. App.
P. 36; D.C. Cir. R. 36(d). For the reasons stated below, it is hereby

        ORDERED that the petition for review be DISMISSED.

       In 2019, the Midcontinent Independent System Operator filed an amendment to its tariff
under section 205 of the Federal Power Act, 16 U.S.C. § 824d. FERC approved the amendment
subject to the condition that MISO submit within 45 days a compliance filing to modify the
amendment as initially proposed. Midcontinent Indep. Sys. Operator, Inc., 172 FERC ¶ 61,132,
P 18 (2020) (Conditional Order). DTE Electric Co. and several other protestors applied for
rehearing of this order. FERC denied their applications by failing to act on them within 30 days,

        *
         Circuit Judge Tatel assumed senior status after this case was argued and before the date of this
judgment.
        †
          Circuit Judge, now Justice, Jackson was a member of the panel when this case was argued but
did not participate in the judgment.
see 16 U.S.C. § 825l(a), whereupon the protestors filed a petition for review in this Court. While
these events were unfolding, MISO submitted its compliance filing, which FERC accepted without
protest. Midcontinent Indep. Sys. Operator, Inc., Dkt. No. ER20-588-002 (FERC Nov. 5, 2020)
(Compliance Order).

        Although FERC does not contest our jurisdiction, we have “an independent obligation to
determine whether [it] exists, even in the absence of a challenge from any party.” Arbaugh v.
Y & H Corp., 546 U.S. 500, 514 (2006). Adherence to that duty compels us to dismiss this case.
A party “petitioning for review of an order that is ‘conditional, subject to a further compliance
filing’ can ‘show no injury-in-fact’—and hence cannot satisfy the requirements of constitutional
standing—because such an order is ‘without binding effect.’” N.M. Att’y Gen. v. FERC, 466 F.3d
120, 121 (D.C. Cir. 2006) (quoting DTE Energy Co. v. FERC, 394 F.3d 954, 960 (D.C. Cir. 2005));
see also Transmission Agency of N. Cal. v. FERC, No. 05-1400, slip op. at 1 (D.C. Cir. Mar. 13,
2006); Cal. Dep’t of Water Res. v. FERC, 306 F.3d 1121, 1125–26 (D.C. Cir. 2002). Such a party
is aggrieved only after “the Commission accepts the compliance filing,” thereby giving final
approval to the initial filing as modified. N.M. Att’y Gen., 466 F.3d at 122 (cleaned up). The
protestors therefore lack standing to challenge the Conditional Order.

        Nor may we review the Compliance Order. That order may have injured the protestors,
but we do not have jurisdiction to review an order issued under the Federal Power Act unless the
party seeking review first sought rehearing of the order before FERC. 16 U.S.C. § 825l(a); New
Eng. Power Generators Ass’n v. FERC, 879 F.3d 1192, 1197–98 (D.C. Cir. 2018). The protestors
sought rehearing only of the Conditional Order.

        For these reasons, we dismiss the petition for review. Pursuant to D.C. Circuit Rule 36,
this disposition will not be published. The Clerk is directed to withhold issuance of the mandate
until seven days after resolution of any timely petition for rehearing or petition for rehearing en
banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41(a)(1).

                                           Per Curiam

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                     BY:    /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk




                                                2